Citation Nr: 18100236
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 14-17 702
DATE:	April 2, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is remanded for additional development.
The Veteran served on active duty from September 2001 to June 2009, to include service in Southwest Asia.  He was awarded a Purple Heart and Combat Infantryman Badge, among other decorations.
Review of the record indicates the Veteran participated in the vocational rehabilitation program as part of in-patient Department of Veterans Affairs (VA) mental health and substance abuse treatment from July 2016 to November 2016.  Although the Veterans VA treatment records document vocational rehabilitation counseling, the Veterans vocational rehabilitation file is not of record.  The Board of Veterans Appeals (Board) notes that the United States Court of Appeals for Veterans Claims (Court) has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as vocational rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the Veterans claim for a TDIU.  38 C.F.R. § 3.159(c).  
Additionally, the Board notes that the Veteran has reported that his primary mental health treatment was provided by a local Vet Center and such treatment records are not of record.  On remand, the Veteran should be provided an opportunity to identify any relevant, outstanding treatment records, to include any additional medical records from the Takoma Vet Center.  See M21-1 Part III, Subpart iii, 1.C.2.m (accessed March 23, 2018) (noting that Vet Center medical records are not retrievable through CAPRI because the Vet Center provides mental health services that are protected under HIPAA.). 
The matter is REMANDED for the following actions:
1. Obtain updated VA treatment records dating since December 2016.
2. Obtain the Veterans VA Vocational Rehabilitation file and associate it with the record.
3. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for PTSD and associated substance abuse, to specifically include the Takoma Vet Center.  After securing any necessary releases, the Agency of Original Jurisdiction (AOJ) should request any relevant records and associate them with the claims file.  If any records are not available, the claims file should be annotated as such and the Veteran so notified. 
4.  After completing the requested actions, and any additional actions deemed warranted, the originating agency should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.
 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel

